2. Statistics on pesticides (
Just by way of explanation, this is the third in a triad of reports on the use of pesticides.
Earlier this year, in the last Parliament, we adopted a Regulation concerning the placing of plant protection products on the market. At that time, we also adopted a Directive on sustainable use of pesticides, and the present Regulation concerning statistics on pesticides is the third component.
This proposal had to be dealt with by the Conciliation Committee, as something went wrong in the last Parliament. A great many people were not there and, at second reading, too few people were present for us to obtain sufficient votes to conclude that second reading.
In this connection, I wanted to take the floor to thank the Swedish Presidency and, in particular, the Czech Presidency, as they could have totally ruined the second reading: they could have refused to go to conciliation. Thanks to their good relations with Parliament, and also thanks to the chairmen of the political groups, who joined me in writing a letter to the Presidency immediately after the elections, it has proved possible to save this report and, via the conciliation procedure, to ensure that we can today vote on the text in the form agreed at second reading. I should like to thank everyone involved.